Case 1:19-cr-00651-LTS Document 770 Filed 07/27/21 Page 1 of 1




                                              MEMO ENDORSED




                                The foregoing request is granted. The conference is hereby rescheduled for
                                October 12, 2021 at 10:00am. The Court finds pursuant to 18 USC section
                                3161(h)(7)(A) that the ends of justice served by an exclusion of the time from
                                today's date through October 12, 2021, outweigh the best interests of the
                                public and the defendant in a speedy trial for the reasons stated above.
                                Docket entry #768 resolved.
                                SO ORDERED.
                                7/26/2021
                                /s/ Laura Taylor Swain, Chief USDJ
